Case 8:16-cv-02549-TPB-CPT Document 328 Filed 06/17/21 Page 1 of 26 PageID 21102




                         UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

  DISH NETWORK L.L.C.,                                 ) No. 8:16-cv-02549-TPB-CPT
                                                       )
                   Plaintiff,                          )
            v.                                         )
                                                       )
  GABY FRAIFER, TELE-CENTER, INC.,                     )
  and PLANET TELECOM, INC.,                            )
                                                       )
                   Defendants.                         )

                           PLAINTIFF’S CLOSING ARGUMENT

            Plaintiff DISH Network L.L.C. (“DISH”) files this closing argument to the

  June 1-3, 2021 bench trial of its copyright infringement claim against Defendants.

  (Doc. 323.) DISH’s claim for direct copyright infringement has only two elements:

  (1) ownership of a valid copyright, and (2) copying of constituent elements of the

  work that are original. Copying means to violate any exclusive right of copyright,

  including the right to publicly perform an audiovisual work.

                                 I.      Copyright Ownership

            DISH’s copyright ownership was established at summary judgment, leaving

  only Defendants’ copying and DISH’s entitlement to damages and other relief as

  issues for trial. (Doc. 246, R&R on MSJs; Doc. 257, adopting R&R.)1 In granting

  summary judgment for DISH and finding DISH’s “ownership of valid copyrights

  in the Registered and Unregistered Works,” the Court held that:


  1   Capitalized terms are defined in the Court’s MSJ orders and given the same meaning here
Case 8:16-cv-02549-TPB-CPT Document 328 Filed 06/17/21 Page 2 of 26 PageID 21103




         a.     The copyrights asserted by DISH “are the exclusive right to distribute

  and publicly perform the Registered and Unregistered Works in the United States.”

  (Id. at 37; see also id. at 4, 7.)

         b.     DISH “established MBC’s initial ownership of the asserted copyrights

  in the Registered Works.” (Id. at 30-34.)

         c.     DISH “established initial ownership of the asserted copyrights in the

  Unregistered Works” by the Networks. (Id. at 34-36.)

         d.     DISH established that MBC and the remaining Networks “transferred

  to DISH the exclusive right to distribute and publicly perform the Registered and

  Unregistered Works in the United States through signed, written agreements that

  are valid under the Copyright Act.” (Id. at 37-44.)

         e.     DISH “prov[ed] first publication of the Unregistered Works in foreign

  countries that are treaty parties” and “[a]s a result, these works are protected under

  the Act even though they have not been registered.” (Id. at 19-27.)

                             II.       Copyright Infringement

         The issue for trial on Defendants’ liability is whether Defendants infringed

  DISH’s copyrights by publicly performing the Registered and Unregistered Works.

  The same two-step analysis applies to determine Defendants’ infringement of the

  Registered and Unregistered Works (collectively, the “Works”): (1) were the Works

  transmitted to users of Defendants’ STBs; and (2) were Defendants responsible for

  transmitting the Works to those users. The evidence presented at trial establishes

  each question is to be answered in the affirmative.


                                               2
Case 8:16-cv-02549-TPB-CPT Document 328 Filed 06/17/21 Page 3 of 26 PageID 21104




  A.    The Works Were Transmitted To Defendants’ STB Users

        DISH established that the Works aired to users of Defendants’ STBs through

  the testimony of DISH’s expert witness, Pascal Metral, and the trial deposition

  testimony of four Networks that exclusively licensed the Works to DISH. Metral

  established 861 instances in which Protected Channels were transmitted to users

  of Defendants’ STBs, while the Networks established the Works were among the

  programs transmitted to Defendants’ users as part of those Protected Channels.

        1.     The Protected Channels Were Transmitted

        Metral’s testimony that the Protected Channels were transmitted to users of

  Defendants’ STBs on the dates identified in his expert report is the only evidence

  concerning the channels that were transmitted to Defendants’ users. Defendants

  provided no evidence on this subject. Instead, Defendants concocted a story that

  an STB Supplier in China is responsible for providing all the channels, and to keep

  with that storyline, Defendants disclaim having any record of the channels aired to

  their STB users. Defendants also have no counter-expert to testify to the channels

  transmitted to their users. As a result, Defendants are unable to establish that even

  one of the 861 instances in which Protected Channels were transmitted to users of

  Defendants’ STBs did not occur as described in Metral’s report.

        Defendants did not even question Metral on the 861 instances of Protected

  Channel retransmissions documented in his report; rather, Defendants focused on

  Metral’s qualifications, his alleged biases, and what Defendants in their non-expert

  opinion perceive as possible opportunities for error – but not showing any actual


                                           3
Case 8:16-cv-02549-TPB-CPT Document 328 Filed 06/17/21 Page 4 of 26 PageID 21105




  error in Metral’s process or conclusions. Defendants’ attempt to paint Metral as

  nothing more than DISH’s self-interested, unqualified legal counsel fails for

  several reasons established at trial.

        a.     Metral was not serving as DISH’s legal counsel during the analysis

  conducted using Defendants’ STBs; rather, during that analysis, Metral was

  serving as Vice President in charge of anti-piracy operations for his employer

  Nagravision SA and was responsible for investigating not only Defendants’ STBs

  but more than 100 additional television streaming services on behalf of members

  of the International Broadcaster Coalition Against Piracy (“IBCAP”).

        b.     Metral does not lack qualifications to speak to the analysis conducted

  using Defendants’ STBs because he is an attorney; rather, Metral managed teams

  of security technicians in the investigation of several hundred television streaming

  services while heading up Nagravision’s anti-piracy operations for the past 12 years

  – for IBCAP and other clients of Nagravision – and his testimony in other civil and

  criminal proceedings concerning those investigations was universally accepted.

        c.     Metral’s report is not based on flawed analysis; rather, Metral reports

  on Protected Channels observed while watching television using Defendants’ STBs,

  attaches screenshots of programs observed, and identifies the video stream URLs

  corresponding with the content delivery networks or “CDNs” used in transmitting

  the Protected Channels to users of Defendants’ STBs. Even though the process was

  automated at times, a security technician reviewed the findings for accuracy – and

  again, Defendants have not established any inaccuracy in Metral’s reporting of the


                                           4
Case 8:16-cv-02549-TPB-CPT Document 328 Filed 06/17/21 Page 5 of 26 PageID 21106




  Protected Channels transmitted to users of Defendants’ STBs. The portion of the

  analysis involving identification of video stream URLs and corresponding CDNs is

  equally sound; in fact, Defendants admit the video stream URLs identified during

  the analysis of Defendants’ STBs are associated with Defendants’ CDN accounts.

  And, bringing the analysis full circle, Defendants’ video stream URLs often contain

  the name of the Protected Channel accessible at the stream URL, which is the same

  Protected Channel that Metral reports being observed using Defendants’ STBs and

  the same Protected Channel depicted in the screenshots attached to his report.

        In sum, whatever criticisms Defendants have of Metral – whether directed

  at purported biases, qualifications, or potential room for error in the analysis – the

  findings in Metral’s report concerning 861 instances in which Protected Channels

  were transmitted to users of Defendants’ STBs and the identification of the CDNs

  used in transmitting those Protected Channels are correct.

        2.     The Works Were Transmitted On The Protected Channels

        The four Networks that exclusively licensed the Protected Channels to DISH

  reviewed the findings in the Metral report, including the dates Protected Channels

  were transmitted to users of Defendants’ STBs and corresponding screenshots. The

  Networks identified specific, copyrighted audiovisual works exclusively licensed to

  DISH that are depicted in the screenshots or that otherwise aired on the Protected

  Channels on the dates the channels were transmitted to users of Defendants’ STBs

  based on the findings in the Metral report.

        The Networks’ trial depositions establish the following:


                                            5
Case 8:16-cv-02549-TPB-CPT Document 328 Filed 06/17/21 Page 6 of 26 PageID 21107




        a.    4 MBC Registered Works are depicted in the screenshots attached to

  the Metral report taken while monitoring Defendants’ STBs.

        b.    32 MBC Unregistered Works and Al Jazeera Unregistered Works are

  depicted in the screenshots attached to the Metral report.

        c.    23 additional Unregistered Works (not depicted in screenshots)

  exclusively licensed to DISH by the MBC, Al Jazeera, IMD, and World Span

  Networks aired on the Protected Channels on dates that Metral reports such

  channels were transmitted to Defendants’ STBs.

        In sum, all the Works were transmitted to users to Defendants’ STBs.

  B.    Defendants Transmitted The Works To Their STB Users

        Defendants infringed DISH’s exclusive right to publicly perform the Works

  in at least two ways – either of which is sufficient alone to hold Defendants liable

  for direct copyright infringement. Defendants infringed DISH’s copyrights in the

  Works by delivering the Protected Channels airing the Works from their CDNs to

  users of their STBs. Defendants also infringed DISH’s copyrights in the Works by

  pushing the Protected Channels airing the Works from encoders to their CDNs.

  Either action is grounds to find Defendants liable as direct copyright infringers.

        1.    DISH’s Public Performance Copyright

        Section 101 of the Copyright Act states that an audiovisual work is publicly

  performed when “transmit[ted] or otherwise communicate[d] . . . to the public, by

  any device or process.” If the images or sounds comprising the work “are received

  beyond the place from which they are sent,” the work was transmitted for purposes


                                           6
Case 8:16-cv-02549-TPB-CPT Document 328 Filed 06/17/21 Page 7 of 26 PageID 21108




  of the public performance right as defined in section 101 of the Copyright Act.

        Infringement of the public performance right is not confined to the content

  originator; instead, each party involved in the process of performing an audiovisual

  work is subject to liability. The Supreme Court in Aereo recognized this broad right

  of public performance when discussing the 1976 amendments to the Copyright Act

  intended to overturn earlier Supreme Court cases holding that only a broadcaster

  of television programs violates the public performance right. Aereo observed that,

  under the 1976 Copyright Act, “both the broadcaster and the viewer of a television

  program ‘perform’” and an intermediary “itself performs, even if when doing so, it

  simply enhances viewers’ ability to receive broadcast television signals.”

        The House Report on the 1976 Copyright Act supports Aereo’s finding that

  each party involved in the process of performing an audiovisual work is subject to

  liability, stating “any act by which the initial performance or display is transmitted,

  repeated, or made to recur would itself be a ‘performance.’” And, the House Report

  makes clear such act may be achieved “‘either directly or by means of any device or

  process,’ including all kinds of equipment for reproducing or amplifying sounds or

  visual images, any sort of transmitting apparatus, any type of electronic retrieval

  system, and any other techniques and systems not yet in use or even invented.”

        2.     Defendants’ Transmission #1 – CDNs To STB Users

        Defendants directly infringed DISH’s exclusive right of public performance

  by delivering the Works aired on the Protected Channels from their CDNs to users

  of their STBs. Defendants admitted in the joint pretrial conference statement that


                                            7
Case 8:16-cv-02549-TPB-CPT Document 328 Filed 06/17/21 Page 8 of 26 PageID 21109




  “Defendants certainly contracted for, paid for, and controlled the CDNs.”

                                  Defendants’ CDNs

               a.    Fraifer testified at trial that Defendants used CDN services from

  Verizon and Tulix in connection with their STBs for “production” purposes, as well

  as the CDN services obtained from Octoshape, Akamai, and Internap on a “testing”

  basis. As Fraifer testified, “production” versus “testing” are labels without meaning

  for purposes of this case because in either scenario the CDNs were used to deliver

  content to users of Defendants’ STBs. Metral confirms the CDNs used for “testing”

  delivered Protected Channels to users of Defendants’ STBs as the Metral report

  identifies video stream URLs associated with these CDNs used for “testing.”

               b.    Metral identified a sixth CDN, OVH, that was used in delivering

  Protected Channels to Defendants’ STBs, though Defendants denied any

  relationship with OVH. The OVH video stream URLs contained the domain name

  kakalinka.com, which was registered to a “Gaby Fraser” associated with a street

  address in Montreal, Canada. The same street address is listed as Defendants’

  billing address on what Defendants admit is their GoDaddy domain name

  registration account. Kakalinka.com is Defendants’ domain name, and the OVH

  video stream URLs that contain this domain name are related to Defendants’ OVH

  CDN account, notwithstanding Defendants’ denials to the contrary.

               c.    Metral testified that a CDN is used to deliver content over the

  internet – in this case the Protected Channels. The Protected Channels are sent or

  “pushed” from an encoder to the CDN’s ingest location. An encoder alters the


                                           8
Case 8:16-cv-02549-TPB-CPT Document 328 Filed 06/17/21 Page 9 of 26 PageID 21110




  format of the Protected Channels to make them more suitable for transmission

  over the internet. After the Protected Channels are pushed to the CDN, the

  Protected Channels are then sent to the CDN’s geographically distributed edge

  servers. The Protected Channels are delivered from the CDN’s edge servers to the

  users of Defendants’ STBs.

              d.    Defendants’ use of a CDN placed the Protected Channels closer

  to users of Defendants’ STBs and avoided server overload. The Protected Channels

  were delivered to STB users from the CDN’s nearest available edge server based

  upon server load, rather than having all STB users routed to a single server,

  possibly located far away and unable to accommodate all STB users’ concurrent

  requests for a Protected Channel. As Fraifer testified, Defendants attempted to

  deliver channels to users of Defendants’ STBs without a CDN, but the process

  “didn’t work good.”

              e.    Fraifer testified that Defendants’ delivery of Protected Channels

  relied upon CDNs because if a CDN was turned off, then users of Defendants’ STBs

  would stop receiving the Protected Channels. Users of Defendants’ STBs would

  connect to the CDN edge servers using their own internet service provider, such

  that if Defendants’ CDNs were disabled, users could still access the internet, for

  example to browse a website or access YouTube – what Defendants’ STB users

  could not do is receive Protected Channels delivered over Defendants’ CDNs. Thus,

  Defendants’ CDNs only provided “internet connectivity” by connecting users of

  Defendants’ STBs to the Protected Channels delivered using Defendants’ CDNs.


                                          9
Case 8:16-cv-02549-TPB-CPT Document 328 Filed 06/17/21 Page 10 of 26 PageID 21111




                           Defendants Operated The CDNs

               f.    Fraifer’s testimony regarding various emails he exchanged with

  the Verizon CDN regarding operation of Verizon’s CDN service – that the

  statements he made to Verizon, such as “we [are] pushing” channels to the Verizon

  CDN from “our encoders,” actually refer to actions being undertaken by a STB

  Supplier in China, Lenkeng, and that Fraifer is merely passing messages from

  Lenkeng to Verizon and vice versa – defies common sense. There were more than

  500 pages of Verizon communications entered into evidence at trial – not one of

  which was sent to, sent from, or even copied Lenkeng. Fraifer’s communications

  with Verizon stating “we” and “our” refer to Fraifer, Defendants’ former employee

  Sfeir, and Defendants’ paid consultant Maqsood – the individuals involved in these

  communications. Likewise, when Fraifer informs Verizon that “I” stopped pushing

  a channel or “I” reset a channel stream, Fraifer means himself.          And, when

  Maqsood refers Verizon to “Gabys encoders” he means Gaby Fraifer’s encoders and

  not encoders operated by someone other than Fraifer. Defendants cannot re-write

  the English language to suit the story they have concocted as a defense in this case.

               g.    Defendants’ former employee Sfeir, who worked for Defendants

  for 13 years, was presented with similar emails that he exchanged with Verizon and

  other CDNs. Sfeir claimed to have virtually no recollection of the matters discussed

  in the emails, despite Sfeir sending these emails and despite Sfeir having a resume

  that reads like how-to guide on capturing channels and transmitting them over a

  CDN to the user of a STB. Sfeir testified that he lied on his resume, but the


                                           10
Case 8:16-cv-02549-TPB-CPT Document 328 Filed 06/17/21 Page 11 of 26 PageID 21112




  communications between Sfeir and the CDNs – discussing technical matters

  involving Defendants’ STBs – evidence that Sfeir’s resume was correct and Sfeir’s

  actual lie is his attempt to distance himself from the use of Defendants’ CDNs to

  deliver the Protected Channels to Defendants’ STBs.

              h.    Defendants’ attempt to fault their CDN consultant Maqsood

  fares no better than Defendants’ attempt to blame Lenkeng. Fraifer’s testimony –

  that Maqsood was working with Lenkeng when Fraifer first met with them in 2014

  and that Maqsood later convinced Fraifer to use CDNs to deliver channels to

  Defendants’ STBs – is false. Fraifer used CDNs prior to 2014 when he was allegedly

  introduced to Maqsood, as shown by the California lawsuit filed against Fraifer’s

  company for breaching a CDN service agreement executed in 2013. Additionally,

  Maqsood was deposed during discovery in this case, and Maqsood testified that he

  never worked with Lenkeng or any other alleged channel provider. Maqsood

  testified that he only worked with CDNs and that work was performed on behalf of

  Defendants. Fraifer likewise testified that Maqsood was working for Defendants

  when Maqsood communicated with the CDNs. Defendants are responsible for the

  actions they attribute to Maqsood concerning the operation of the CDNs because

  he performed these actions as Defendants’ agent and at Defendants’ request.

              i.    Fraifer testified that Defendants also paid for middleware used

  to connect their STBs to channel streams coming through Defendants’ CDNs,

  which include the Protected Channels. Sfeir testified that the middleware

  controlled the video stream URLs corresponding with the channels delivered using


                                          11
Case 8:16-cv-02549-TPB-CPT Document 328 Filed 06/17/21 Page 12 of 26 PageID 21113




  Defendants’ CDNs and that when there was a new URL for a channel stream, Sfeir

  entered that new URL in place of the existing URL by logging into a website.

        In sum, Defendants used CDNs to deliver the Works aired on the Protected

  Channels to users of Defendants’ STBs. Lenkeng did nothing more than sell STBs

  to Defendants, which sales ended in 2015 – approximately 18 months prior to the

  last documented infringement. And even if Lenkeng gratuitously sent the

  Protected Channels to Defendants’ CDNs – not only for Lenkeng’s STBs but also

  for the STBs Defendants purchased from another supplier – Defendants

  themselves still delivered the Works from their CDNs to users of Defendants’ STBs

  by operating the CDNs.

        3.    Defendants’ Transmission #2 – Encoders To CDNs

        Defendants also directly infringed DISH’s exclusive right to publicly perform

  the Works by pushing the Protected Channels that aired the Works to Defendants’

  CDNs from their encoders in Tampa and Germany.

                                   Tampa Encoder

              a.     Fraifer was questioned on a number of emails that Defendants

  exchanged with the Verizon CDN discussing encoders used to push channels to the

  Verizon CDN. Fraifer testified that one of the encoders identified in these Verizon

  communications was located at Defendants’ offices in Tampa. Fraifer testified that

  Defendants used this encoder to send channels to the Verizon CDN for purposes of

  “testing” the CDN. Defendants’ definition of “testing” was previously explained –

  “testing” means delivering the channel to actual users of Defendants’ STBs. The


                                          12
Case 8:16-cv-02549-TPB-CPT Document 328 Filed 06/17/21 Page 13 of 26 PageID 21114




  channels sent to the Verizon CDN from this encoder located at Defendants’ offices

  include Protected Channels, as made clear in Defendants’ emails with Verizon that

  discuss pushing channels from this encoder and list Protected Channels by name.

                                 Germany Encoders

              b.     Additional encoders used to push the Protected Channels to the

  Verizon CDN have IP addresses that geo-locate to Germany and were allocated to

  a company in Germany called Cetel GmbH. Fraifer claimed that Defendants were

  not assigned these IP addresses from Cetel, never used the IP addresses, and never

  communicated with Cetel, instead attempting to pin the use of these encoders on

  Maqsood and Lenkeng. Fraifer testified falsely on all three fronts.

              c.     Maqsood testified at his deposition that he was not involved in

  pushing channels to Defendants’ CDNs and that any information Maqsood emailed

  to a CDN regarding pushing channels is information he received from Defendants.

  Maqsood testified that Defendants owned or operated at least 21 encoders.

              d.     Fraifer was assigned the IP addresses of the Germany encoders,

  as established by the IP address registration record obtained in November 2017.

  In addition to identifying Fraifer and Defendants’ office address, the registration

  record also identifies the name of one of Defendant TCI’s former employees that

  left TCI in 2010 or 2011 – years before Defendants claim to have been introduced

  to Maqsood and Lenkeng in 2014. Fraifer’s claim that Maqsood or Lenkeng must

  have acquired from Cetel the IP addresses of the Germany encoders using Fraifer’s

  name and the name of an employee who departed years earlier is unbelievable.


                                          13
Case 8:16-cv-02549-TPB-CPT Document 328 Filed 06/17/21 Page 14 of 26 PageID 21115




              e.     Fraifer provided an interrogatory response stating Defendants

  used a server having one of the Cetel IP addresses in the above registration record

  for a component of Defendants’ business (telephones) that was unrelated to the

  STBs. Fraifer testified at trial that Lenkeng had no involvement with Defendants’

  telephone business, and Maqsood testified that he also had no involvement with

  that business, so this Cetel IP address is not attributable to Lenkeng or Maqsood.

              f.     Records from a PayPal account created in the name of Fraifer’s

  brother located in Canada showed payments of approximately $5,000 and $6,000

  to Cetel. Fraifer denied using the PayPal account or instructing his brother to make

  the payments to Cetel; however, when examining the logins to the PayPal account

  at the times of the Cetel payments, the logins were from an IP address assigned to

  Defendants and used at Defendants’ offices in Tampa. In fact, the PayPal account

  was accessed 351 times between November 2016 and April 2017, of which 345

  logins came from the IP address used at Defendants’ Tampa offices. Defendants

  used the PayPal account held in the name of Fraifer’s brother to make payments to

  Cetel – the same company that assigned the IP addresses of the Germany encoders

  to Fraifer according to the registration record. The sizeable payments to Cetel are

  also consistent with Maqsood’s testimony that Defendants had at least 21 encoders.

              g.     Fraifer testified that he had no communications with Cetel, only

  to be presented at trial with an email that Fraifer sent to Cetel concerning channel

  streams. Fraifer’s claim that he sent the email for Maqsood does not undo his false

  testimony, and Fraifer’s claim is nonsensical as Maqsood was copied on Fraifer’s


                                          14
Case 8:16-cv-02549-TPB-CPT Document 328 Filed 06/17/21 Page 15 of 26 PageID 21116




  communication to Cetel and Maqsood would have been able to send the email

  himself because he sent several other emails around that exact time.

        In sum, Fraifer testified falsely regarding the Tampa and Germany encoders.

  The evidence presented at trial establishes that Defendants used the encoders in

  Tampa and Germany to push Protected Channels to Defendants’ CDNs. That is the

  true explanation for the host of emails from Fraifer, Sfeir, and Maqsood to Verizon

  stating that “we” are pushing channels to the Verizon CDN from “our encoders” or

  “Gabys encoders.” That is also why Sfeir’s resume touts his experience “installing

  encoders at multiple colocations to provide the sources for TV channels and push

  them over the web [to] content distribution providers.” Defendants transmitted

  the Works aired on the Protected Channels from encoders to Defendants’ CDNs.

        4.     Defendants Infringed DISH’s Public Performance Rights

        Aereo makes clear that each person involved in the process of performing an

  audiovisual work is subject to liability as a direct copyright infringer – whether the

  broadcaster, the viewer, or the intermediary that enhances the communication

  from the broadcaster to the viewer. Aereo distinguished those persons involved in

  performing the work from a mere supplier of equipment that someone else uses to

  copy a work, for example the copy shop serving its patrons discussed in the Aereo

  dissent. Defendants are not a mere equipment supplier. Defendants did more than

  sell STBs; Defendants used their encoders and CDNs to transmit the Works aired

  on the Protected Channels to users of their STBs. While the company hosting the

  encoder such as Cetel, or the CDN provider such as Verizon, might not be subject


                                           15
Case 8:16-cv-02549-TPB-CPT Document 328 Filed 06/17/21 Page 16 of 26 PageID 21117




  to liability for direct infringement, the persons using the encoder or CDN services

  to transmit copyrighted content, i.e., Defendants, are direct infringers.

        It is immaterial how Defendants acquired the Protected Channels – whether

  on their own using the colocation facilities identified in their P&L statements or

  from Lenkeng as they claim – because under Aereo, Defendants need not be

  involved in every step of the process by which the Works were transmitted, or even

  the first step, as intermediaries are equally subject to liability. One step of the

  transmission process is all that is needed, and here the evidence establishes that

  Defendants engaged in at least two: transmitting the Works from encoders to their

  CDNs; and transmitting the Works from their CDNs to users of their STBs. Either

  action is sufficient to hold Defendants liable as direct copyright infringers.

        The Court’s hypothetical posed at trial of a person holding a magnifying glass

  over a copyrighted poem printed in small text and then allowing others to view the

  magnified text does not capture Defendants’ conduct because the poem implicates

  the display right rather than the public performance right. The magnifying glass is

  not what causes the infringement in the hypothetical; instead, the infringement is

  the public display of the poem, whether the person holds a magnifying glass over

  the text or not. In contrast, Defendants cause the infringement of DISH’s public

  performance rights by transmitting the Works using their encoders and CDNs.

  Defendants, by amplifying the Works for users of their STBs, make a transmission

  of the Works and that transmission infringes DISH’s public performance rights.

  Defendants are no different than a person that installed a microphone at a concert


                                           16
Case 8:16-cv-02549-TPB-CPT Document 328 Filed 06/17/21 Page 17 of 26 PageID 21118




  and placed speakers down the street in another venue – a transmission is made,

  even if only an amplification of the original concert.

        5.     Defendants Are Each Liable For The Infringement

        Defendants are jointly and severally liable for infringing DISH’s copyrights.

  The parties stipulated that during the time period of the infringement, Defendants

  PTI and TCI were effectively the same company. PTI had no source of revenue, no

  employees, and was considered a department within TCI; TCI shared office space

  with PTI, paid the expenses of PTI, and TCI employees performed the work of PTI.

  Defendants TCI and PTI are properly considered alter egos.

        Defendant Fraifer is equally liable for two reasons: first, because Fraifer had

  the ability to supervise the infringing activity and a financial interest in the activity;

  and second, because Fraifer personally participated in the infringing activity. The

  parties stipulated that Fraifer is the founder, sole owner, and served as the sole

  officer of Defendants TCI and PTI during the time period of the infringement. In

  addition, Fraifer testified that all employees reported to him; Sfeir testified that he

  reported to Fraifer; and Maqsood testified that he reported to Fraifer. Fraifer had

  a financial interest in the infringing activity as he was the sole owner of TCI and

  PTI and stood to receive the profits. Accordingly, Fraifer had the ability to

  supervise and a financial interest in the infringing activity.

        Fraifer also personally participated in the infringing activity, which provides

  a separate basis to hold Fraifer individually liable. Not only did Fraifer set up the

  CDN accounts, Fraifer actively participated in the operation of the CDNs, as shown


                                             17
Case 8:16-cv-02549-TPB-CPT Document 328 Filed 06/17/21 Page 18 of 26 PageID 21119




  by the Verizon communications reviewed at trial. The Cetel IP addresses of the

  Germany encoders were registered in Fraifer’s name, Fraifer communicated with

  Cetel, and payments to Cetel were made using a PayPal account created in the

  name of Fraifer’s brother in Canada though the login activity shows it was Fraifer

  actually using the PayPal account to pay Cetel for the Germany encoders. Fraifer is

  individually liable for personally participating in the infringing activity.

                       III.   DAMAGES & OTHER RELIEF

  A.    Statutory Damages For The Registered Works

        DISH should be awarded statutory damages of $150,000 for each of the four

  Registered Works, which are Works aired on MBC Protected Channels, for a total

  of $600,000. Maximum statutory damages are appropriately awarded in this case

  under section 504(c) of the Copyright Act for several reasons:

               a.     Defendants’ infringement of the Registered Works was willful.

  Willfulness means the infringer knew of the infringement or recklessly disregarded

  the possibility that its conduct was infringing. There were 182 separate notices of

  copyright infringement sent to Defendants or their CDNs regarding copyrighted

  works aired on the Protected Channels, including infringement notices addressing

  the MBC Protected Channels on which the Registered Works aired that were sent

  to Defendants and their CDNs prior to the time the Registered Works aired.

               b.     Fraifer testified to receiving several of the infringement notices

  and offered no explanation for allegedly not receiving the others, even though the

  infringement notices were mailed and emailed to valid addresses. Fraifer further


                                            18
Case 8:16-cv-02549-TPB-CPT Document 328 Filed 06/17/21 Page 19 of 26 PageID 21120




  testified that he understood what the infringement notices required him to do, i.e.,

  remove or otherwise disable the Protected Channels on which the Works aired.

               c.    Despite the 182 copyright infringement notices, for nearly eight

  months after this case was filed the Protected Channel continued to be transmitted

  to Defendants’ STBs through the use of Defendants’ CDNs. Defendants had no real

  plan to stop transmitting the Protected Channels in response to the infringement

  notices and in fact had a plan to bypass those infringement notices. Fraifer testified

  that Defendants established “trial” CDN service accounts as a backup in the event

  their existing CDN services provider terminated their CDN services, as the Verizon

  CDN did to Defendants. Verizon terminated Defendants’ CDN services on account

  of Defendants continually reactivating streams of the Protected Channels, despite

  the notices of infringement directing Defendants to take them down and keep them

  down. Defendants established a trial CDN services account with Internap on the

  same day that Verizon terminated their CDN services and entered into a contract

  with Tulix for CDN services only a few days later; needless to say, Defendants’

  infringement of the Works aired on the Protected Channels continued.

               d.    There is also in strong need of deterrence that will be served by

  an award of maximum statutory damages. Defendants’ infringement continued for

  approximately eight months after this case was filed, establishing that initiation of

  legal proceedings are not an adequate deterrent in itself. Fraifer’s false testimony

  at trial, as set out above, further shows his general disregard for the legal system

  and a strong need for deterrence. Metral testified there are various other television


                                           19
Case 8:16-cv-02549-TPB-CPT Document 328 Filed 06/17/21 Page 20 of 26 PageID 21121




  streaming services similar to Defendants’ STBs currently under investigation. An

  award of maximum statutory damages will have a deterrent effect there as well.

               e.    The Registered Works are extremely valuable to DISH. DISH’s

  representative testified that the Protected Channels, including the MBC Protected

  Channels on which the Registered Works aired, are the top, most popular channels

  based on viewership data and must-haves for any provider of an Arabic-language

  television service, such as the services provided to users of Defendants’ STBs. The

  popularity of the Protected Channels is a direct result of the popularity of the works

  that aired on the Protected Channels, including the Registered Works. Defendants

  cannot dispute the importance of the MBC Protected Channels as they themselves

  advertised these channels on their website and Defendants were quick to complain

  to the Verizon CDN if the MBC Protected Channels temporarily stopped working.

               f.    A hypothetical licensing model – a multiple of what Defendants

  would have paid to transmit the Protected Channels to their users – does not assist

  in quantifying statutory damages because DISH does not sublicense the Protected

  Channels. DISH’s representative testified that sublicensing would dilute the value

  of the Protected Channels and, instead, DISH derives value by maintaining

  exclusive rights in the Protected Channels. A hypothetical license model also falsely

  assumes Defendants would have licensed the Protected Channels; in truth, Fraifer

  testified that Defendants were not licensed to provide any of the channels delivered

  to users of Defendants’ STBs.




                                           20
Case 8:16-cv-02549-TPB-CPT Document 328 Filed 06/17/21 Page 21 of 26 PageID 21122




        In sum, DISH should be awarded $150,000 for Defendants’ infringement of

  each of the four Registered Works, for a total of $600,000.

  B.    Defendants’ Profits For The Unregistered Works

        DISH is entitled to recover Defendants’ profits that are attributable to their

  infringement of the Unregistered Works under section 504(b) of the Copyright Act.

  DISH’s minimal burden is clearly identified in the statute: DISH must only show

  Defendants’ gross revenues that are reasonably related to the infringement;

  Defendants must establish any elements of their profit attributable to factors other

  than their infringement and any deductible expenses. The evidence presented at

  trial establishes that Defendants’ gross revenues reasonably related to the

  infringement of the 55 Unregistered Works totals $457,467:

              a.     Defendants presented a financial summary at trial showing that

  Defendants had revenues of approximately $437,330 from the sale of the STBs and

  related service plans between July 2015 and April 2017, which is slightly less than

  the time period during which Defendants infringed the Unregistered Works.

              b.     Defendants excluded from their financial summary any revenue

  received from the sale of STB service plans between July 2015 and December 2015,

  which totaled approximately $20,137. There is no basis to exclude this revenue as

  the service plans, though perhaps applied to a STB sold in 2014, were used to keep

  those STBs working in 2015 and thus are reasonably related to the infringement.

              c.     Defendants’ argument that all STB service plan revenue should

  be excluded from the profits calculation also fails for the same reason. Even if the


                                          21
Case 8:16-cv-02549-TPB-CPT Document 328 Filed 06/17/21 Page 22 of 26 PageID 21123




  service plans are not “subscriptions,” as Defendants contend, the revenue from the

  service plans is reasonably related to the infringement because there is no dispute

  that the plans assisted customers in using their STBs, which included receiving the

  Works aired on the Protected Channels. And, contrary to Defendants’ position, the

  service plans do have a subscription-like component, as made clear by Defendants’

  advertising the service plans as a “software/streams update” and cautioning users

  that “[s]ome channels may not be accessible” under a particular service plan.

              d.     Defendants’ deductible expenses should be zero, but in no event

  should they exceed the $67,862 that Defendants paid Lenkeng and Geniatech for

  STBs acquired in 2015, according to wire transfers produced by Defendants – there

  were no STBs purchased in 2016 or 2017. Defendants failed to show how many of

  these STBs they sold between July 2015 and Q1 2017, meaning the portion of the

  $67,862 deductible as cost was not established and should be treated as zero.

              e.     Defendant provided no support or explanation for the STB costs

  claimed in their financial statements; in fact, those financial statements show STB

  costs that are grossly inflated when considering that Defendants paid no more than

  $50/STB based on their invoices, yet the financial statements reflect costs upwards

  of $100/STB. The falsified costs may have reduced Defendants’ tax bill but should

  not be allowed to reduce the revenues that DISH is entitled to recover in this case.

              f.     The additional costs identified on Defendants’ P&L statements,

  for which there is also no support, consist of costs unrelated to their infringement

  or costs that Defendants would have incurred even without the infringement.


                                          22
Case 8:16-cv-02549-TPB-CPT Document 328 Filed 06/17/21 Page 23 of 26 PageID 21124




  Fraifer was the only person to testify about the P&L statements and when asked

  whether specific costs in the P&Ls, for example colocation costs, pertained to the

  STBs, Fraifer responded that Defendants had too many components to their

  business and he did not know. The costs identified in the P&Ls are not deductible

  under section 504(b) of the Copyright Act.

              g.     Defendants also have no basis to apportion their revenues from

  the sale of the STBs and service plans. Defendants’ apportionment argument,

  based on the total number of available channels, is complete speculation. Fraifer

  testified that Defendants have no record of the channels transmitted to users and

  the total number of channels fluctuated over time. Thus, Defendants cannot

  establish how many channels were being transmitted at the time the Unregistered

  Works aired on the Protected Channels to users of Defendants’ STBs. Defendants’

  demonstrative exhibit claiming 560 channels, based on images of the

  programming guide attached to Metral’s report, is incorrect because, as Metral

  explained at trial, there are substantial gaps in the channel numbers in the guide,

  duplicate channels, and no confirmation that each channel actually worked.

              h.     Defendants’ apportionment argument also relies upon the false

  assumption that all channels and works are equal. DISH’s representative testified

  the Protected Channels are the most popular Arabic-language television channels

  due to the quality of the programs aired on the Protected Channels, which include

  the Unregistered Works. Defendants did not solicit any contradictory testimony.

  Defendants also cannot attempt to downplay the significance of the Unregistered


                                          23
Case 8:16-cv-02549-TPB-CPT Document 328 Filed 06/17/21 Page 24 of 26 PageID 21125




  Works by pointing to additional works that aired on the same Protected Channels

  as Defendants also transmitted those other works in violation of DISH’s exclusive

  rights – Defendants cannot point to their other infringements to reduce damages.

        In sum, DISH should be awarded $457,467 for Defendants’ infringement of

  the 55 Unregistered Works.

  C.    DISH’s Attorney’s Fees And Costs

        DISH should be awarded attorney’s fees and costs under section 505 of the

  Copyright Act based upon Defendants’ willful infringement, as established above.

  Attorney’s fees and costs are routinely awarded to the copyright owner, especially

  in cases of willful infringement. DISH will file a motion pursuant to Fed. R. Civ. P.

  54(d)(2) and L.R. 7.01 establishing the amount of its attorney’s fees and costs.

  D.    Permanent Injunctive Relief

        A permanent injunction should be entered against Defendants under section

  502 of the Copyright Act. DISH’s corporate representative testified that DISH loses

  subscription revenues and market share as a result of Defendants’ unauthorized

  transmission of the Protected Channels – being offered in direct competition with

  DISH’s authorized use of the Protected Channels – and that DISH incurs harm to

  its business reputation. Such loses are inherently difficult, if not impossible, to

  calculate and constitute irreparable harm for purposes of a permanent injunction.

        The balance of hardships favors a permanent injunction because, in contrast

  to the irreparable harm Defendants’ infringement causes DISH, the burden placed

  on Defendants by an injunction consists only of the cost of foregoing illegal actions.


                                           24
Case 8:16-cv-02549-TPB-CPT Document 328 Filed 06/17/21 Page 25 of 26 PageID 21126




  Enjoining Defendants will advance the public interest by protecting copyrighted

  works aired on the Protected Channels and by extension maintaining the incentive

  for authors to create the works and for DISH to offer the works to its subscribers.

                                VI.   CONCLUSION

        Defendants willfully infringed DISH’s exclusive right to publicly perform the

  Registered Works and Unregistered Works that aired on the Protected Channels,

  and judgment should be entered against them jointly and severally. DISH should

  be awarded statutory damages of $600,000, disgorgement of Defendants’ profits

  in the amount of $457,467, attorney’s fees and costs, and a permanent injunction

  to prevent further infringement of DISH’s copyrights.

  Dated: June 17, 2021                  /s/ Timothy M. Frank
                                        Joseph H. Boyle (pro hac vice)
                                        Timothy M. Frank (pro hac vice)
                                        HAGAN NOLL & BOYLE, LLC
                                        Two Memorial City Plaza
                                        820 Gessner, Suite 940
                                        Houston, Texas 77024
                                        Telephone: (713) 343-0478
                                        Facsimile: (713) 758-0146
                                        Email: joe.boyle@hnbllc.com
                                        Email: timothy.frank@hnbllc.com

                                        James A. Boatman, Jr.
                                        Florida Bar No. 0130184
                                        THE BOATMAN LAW FIRM PA
                                        3021 Airport-Pulling Road North, Suite 202
                                        Naples, Florida 34105
                                        Telephone: (239) 330-1494
                                        Facsimile: (239) 236-0376
                                        Email: jab@boatman-law.com

                                        Attorneys for Plaintiff DISH Network
                                        L.L.C.


                                          25
Case 8:16-cv-02549-TPB-CPT Document 328 Filed 06/17/21 Page 26 of 26 PageID 21127



                           CERTIFICATE OF SERVICE

        I certify that on June 17, 2021, I electronically filed the foregoing with the
  Clerk of the Court by using the NextGen CM/ECF system, which will provide notice
  to Defendants.

                                        /s/ Timothy M. Frank
                                        Timothy M. Frank (pro hac vice)




                                          26
